[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Skolnick, Slip Opinion No. 2018-Ohio-2990.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2018-OHIO-2990
                      DISCIPLINARY COUNSEL v. SKOLNICK.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Disciplinary Counsel v. Skolnick, Slip Opinion No.
                                   2018-Ohio-2990.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—One-
        year license suspension with six months of the suspension stayed on
        condition.
    (No. 2017-1735—Submitted January 24, 2018—Decided August 1, 2018.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2017-027.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Howard Evan Skolnick, of Cleveland, Ohio, Attorney
Registration No. 0061905, was admitted to the practice of law in Ohio in 1993.
        {¶ 2} In a formal complaint filed with the Board of Professional Conduct
on May 22, 2017, relator, disciplinary counsel, charged Skolnick with a single
                             SUPREME COURT OF OHIO




violation of Prof.Cond.R. 8.4(h) (prohibiting a lawyer from engaging in conduct
that adversely reflects on the lawyer’s fitness to practice law) for verbally harassing
his paralegal for more than two years. Based on the parties’ stipulations and
Skolnick’s hearing testimony, the board found that Skolnick had engaged in the
charged misconduct and recommended that he be suspended from the practice of
law for six months, with the entire suspension stayed on the condition that he
engage in no further misconduct. No objections have been filed.
       {¶ 3} Having review the record, we adopt the board’s findings of fact and
misconduct. Given the longstanding and pervasive nature of Skolnick’s degrading
verbal attacks against his paralegal, however, we find that a one-year suspension,
with six months stayed on the condition that he engage in no further misconduct, is
the appropriate sanction for that misconduct.
                                    Misconduct
       {¶ 4} Almost immediately after L.D. began working as a paralegal at
Skolnick’s law firm in August 2011, Skolnick began criticizing and verbally
harassing her. He hurled insults and called her stupid, dumb, fat, “whorey,” and
bitch. Skolnick also called L.D.’s husband a “douche bag” and made fun of her
mother, though he had never met her. Uncomfortable with Skolnik’s behavior,
L.D. soon began looking for a new job. As she could not afford to leave the firm
until she had secured new employment, she responded to over 100 employment
advertisements, but her job search was unsuccessful.
       {¶ 5} Skolnick’s verbal insults and harassment continued throughout L.D.’s
nearly two-and-a-half-year tenure with the firm. At some point, L.D. began
recording those interactions.     These recordings reveal that on one occasion,
Skolnick told L.D. that he would put her next to his office so that he could “watch
every move that [her] despicable ass makes.” During that conversation, he also told
her that he had been losing weight because seeing her made him nauseous. Another
time, L.D. left a meeting upset and humiliated because Skolnick had used foul




                                          2
                                January Term, 2018




language in front of attorneys to criticize her level of education. And in the spring
of 2012, Skolnick sexually harassed L.D. While Skolnick drove L.D. and another
female employee to lunch, he remarked that the two women should give him “road
head” so that he could rate their performances on a scale from one to ten. Skolnick
also falsely told an African American client that L.D. did not like black people, a
remark that upset L.D. and forced her to defend herself in front of the client.
       {¶ 6} As a result of Skolnick’s harassment, L.D. suffered from anxiety,
sleep disturbances, depression, and poor body image. Those symptoms persisted
even after she left the firm to take a new job in January 2014. A clinical
psychologist who evaluated L.D. the following October reported that her symptoms
meet some of the criteria for a diagnosis of posttraumatic stress disorder.
       {¶ 7} Skolnick stipulated and the board found that his conduct adversely
reflected upon his fitness to practice law in violation of Prof.Cond.R. 8.4(h). We
accept these findings of fact and agree that Skolnick’s pervasive pattern of verbally
harassing and abusing his paralegal falls within this catchall provision.         See
Disciplinary Counsel v. Bricker, 137 Ohio St.3d 35, 2013-Ohio-3998, 997 N.E2d
500, ¶ 21.
                                              Sanction
       {¶ 8} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 9} The parties stipulated and the board found two aggravating factors:
Skolnick engaged in a pattern of misconduct and caused harm to a vulnerable
employee. See Gov.Bar R. V(13)(B)(3), (8). As mitigating factors, the board found
that Skolnick did not have a prior disciplinary record, presented evidence of his
good character, cooperated in the disciplinary process, acknowledged his
misconduct, and expressed remorse for his behavior. See Gov.Bar R. V(13)(C)(1),




                                          3
                                   SUPREME COURT OF OHIO




(4), (5). Although Skolnick presented some evidence that he had been diagnosed
with and was being treated for cyclothymic disorder and exhibited traits of
obsessive-compulsive personality disorder, the board declined to afford mitigating
effect to those conditions because Skolnick did not present any evidence that they
were causally related to his misconduct as required by Gov.Bar R. V(13)(C)(7).1
         {¶ 10} Skolnick testified that after receiving a letter from L.D.’s counsel
accusing him of sexual harassment, discrimination, and creating a hostile work
environment, he agreed to mediate those claims.                       He never denied L.D.’s
allegations and quickly settled her claims for $300,000—the limits of his insurance
coverage—to avoid causing her any additional trauma. Skolnick also testified that
he hired a human-resource specialist to revise the firm’s employee handbook and
to provide sexual-harassment training to himself and his staff. He delegated some
of his management duties to other attorneys in the firm, reduced his office hours,
and started performing some of his work remotely. It is not clear, however, that the
board attributed any mitigating effect to these facts.
         {¶ 11} Based on Skolnick’s verbal and sexual harassment and the harm it
caused to L.D., the board recommends that we suspend him from the practice of
law for six months, with the entire suspension stayed on the condition that he
commit no further misconduct. In support of that sanction, the board considered
two cases in which we imposed fully or partially stayed suspensions on attorneys
who had engaged in inappropriate communications with staff. In Columbus Bar
Assn. v. Baker, 72 Ohio St.3d 21, 647 N.E.2d 152 (1995), we suspended an attorney
for six months, with the entire suspension stayed on conditions, for using
inappropriate, vulgar, sexually explicit, and sexually suggestive language in the


1
  Gov.Bar R. V(13)(C)(7) provides that a mental-health disorder qualifies as a mitigating factor
when all the following factors exist: a diagnosis of a disorder by a qualified healthcare professional,
a determination that the disorder contributed to the respondent’s misconduct, a sustained period of
successful treatment, and a prognosis from a qualified healthcare professional that the attorney will
be able to return to the competent, ethical practice of law under specified conditions.




                                                  4
                                January Term, 2018




presence of a 17-year-old student who worked in his office. And in Lake Cty. Bar
Assn. v. Mismas, 139 Ohio St.3d 346, 2014-Ohio-2483, 11 N.E.3d 346, we imposed
a one-year license suspension, with six months of it conditionally stayed, on an
attorney who had sent inappropriate text messages to a student law clerk in which
he suggested that she perform sexual favors for him, indicated that her employment
was conditioned on her compliance with his demands, and repeatedly insisted that
he was not joking. The board also noted that in Akron Bar Assn. v. Miller, 130
Ohio St.3d 1, 2011-Ohio-4412, 955 N.E.2d 359, we imposed a fully stayed six-
month suspension on an attorney who had made inappropriate and unprofessional
statements of a sexual nature to a client in a single telephone call.
       {¶ 12} Unlike in Baker, Mismas, and Miller, the target of the attorney’s
inappropriate communications was not a young student or a client. But he directed
frequent profanity-laced verbal tirades toward and sexually harassed a vulnerable
employee who needed her job to support her family. During L.D.’s two-and a-half-
year tenure, Skolnick berated her for her physical appearance, dress, education, and
parenting skills. He called her a bitch, a “hoe”, a dirtbag, and a piece of shit, and
he told her that he hoped she would die. And because L.D. recorded her interactions
with Skolnick on more than 30 occasions, we have had the opportunity to hear
Skolnick’s outbursts for ourselves.
       {¶ 13} The only explanation that Skolnick offered for his extreme,
obnoxious, and humiliating attacks on L.D. was that he had learned the lingo from
rappers and hip-hop artists while practicing entertainment law and that he believed
he was using the phrases in more of a humorous than a harmful way.
       {¶ 14} In light of the longstanding and pervasive nature of Skolnick’s
degrading verbal attacks against his paralegal, we believe that a sanction greater
than the stayed six-month suspension recommended by the board is necessary not
only to protect the public and the dignity of the legal system but also to deter future




                                          5
                                  SUPREME COURT OF OHIO




misconduct of this nature by Skolnick and other attorneys licensed to practice law
in this state.
          {¶ 15} Accordingly, Howard Evan Skolnick is suspended from the practice
of law in Ohio for one year, with the final six months of the suspension stayed on
the condition that he engage in no further misconduct. If Skolnick fails to comply
with the condition of the stay, the stay will be lifted, and he will serve the full one-
year suspension. Costs are taxed to Skolnick.
                                                               Judgment accordingly.
          O’CONNOR, C.J., and O’DONNELL, KENNEDY, FISCHER, and DEWINE, JJ.,
concur.
          FRENCH, J., dissents.
          DEGENARO, J., not participating.
                                   _________________
          Scott J. Drexel, Disciplinary Counsel, and Catherine M. Russo, Assistant
Disciplinary Counsel, for relator.
          Coughlan Law Firm L.L.C. and Jonathan E. Coughlan, for respondent.
                                   _________________




                                             6